Title: II., 3 July 1754
From: Washington, George,Mackay, James
To: 

 

[3 July 1754]

Capitulation accordée par ⟨M.⟩ de Vill⟨iers Capitaine⟩ D’infant⟨erie⟩ Commandant des troupes de Sa Majesté tres Chrétienne a celuy des troupes Anglais actuellement dans le fort de Nécessité qui avoit été Construit sur les terres du Domaine Du Roy
Ce 3e Juillet 1754 a huit heures du soir.
Savoir.
Comme notre intention n’a jamais été de troubler la Paix et la Bonne armonie qui régnoit entre les deux Princes amis, mais seulement de venger L’assasin qui a été fait sur un de nos officier porteur d’une sommation et sur son escorte, comme aussy d’empecher aucun Etablissement sur les terres du Roy mon maitre.
A Ces Considerations nous voulons bien accorder grace a tous les Anglois qui sont dans le dit fort aux conditions ci-après
Article pr.
Nous accordons au Commandant Anglois de se retirer avec toute sa Garnison pour s’en Retourner paisiblement dans son pays et luy promettons d’Empecher qu’il luy soit fait aucune insulte par nos françois, et de maintenir autant qu’il sera en notre pouvoir tous les sauvages qui sont avec nous.
2e
Il luy sera permis de sortir et d’emporter tout ce qui leur appartiendra a l’Exception de L’Artillerie que nous nous reservons.
3e
Que nous leur accordons les honneurs de la guerre qu’ils sortiront tambour battant avec une piece de petit Canon, voulant bien par la leur prouver que nous les traittons en amis.
4e
Que sitôt les articles signés de part et d’autre, ils ameneront le Pavillon Anglois
5e
Que demain a la pointe du jour un détachement françois ira pour faire défiler la Garnison et prendre pocession du dit fort.

6e
Que comme les Anglois n’ont presque plus de chevaux ni Boeufs, ils seront libres de mettre leurs effets en cache pour venir les charcher lorsqu’ils auront Rejoint des Chevaux; ils pourront a cette fin y laisser des gardiens en tel nombre qu’ils voudront aux conditions qu’ils donneront parole d’honneur de ne plus travailler a aucun Etablissement dans ce lieu icy ni en deça la hauteur des terres pendant une année a compter de ce jour.
7e
Que comme les Anglois ont en leur pouvoir un officier, deux Cadets et Généralement les prisonniers qu’ils nous ont faits dans l’assasinat du Sr de Jumonville, et qu’ils promettent de les renvoyer avec Sauve garde jusqu’au fort Duquesne situé sur la Belle Rivière, et que pour sûreté de cet article ainsi que de ce traitté. Mrs Jacob Vannebrame et Robert Stobo tous deux Capitaines, nous seront Remis en ôtage jusqu’a l’arrivée de nos Canadien et françois ci dessus mentionnés.
Nous nous obligeons de notre coté a donner escorte pour Remener en sureté les deux officiers qui nous promettent nos françois dans deux mois et demi pour le plus tard
fait double sur un des postes de notre Blocus de jour et an que dessus
 

Pr. Copie ont signé Mrs.
James Mackay, Go. Washington 
 
 
 
Coulon Villier 
 


pour copie Coulon Villier
 

